Citation Nr: 1419290	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-32 170A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to additional vocational rehabilitation services.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to January 1981.
This matter comes before the Board of Veterans' Appeals (Board from a June 2009 RO determination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

In his September 2009 substantive appeal, the Veteran requested the opportunity to present sworn testimony in support of his appeal before a Veterans Law Judge.  In April 2010, the RO sent him a letter requesting clarification as to what type of hearing he desired.  It does not appear that the Veteran has responded to the April 2010 letter; however, his failure to respond does not absolve the VA of the responsibility to provide him with a hearing on his appeal.  

Because proceedings before the Board are non-adversarial in nature, the VA is required by statute and case law to assist the veteran in developing facts pertinent to his claim, including affording him with a hearing if he so desires.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 20.700 (2013).  He thus has a right to a hearing on appeal before a Veterans Law Judge for the purpose of presenting argument and testimony relevant and material to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



